Cartwright, Boggs, Hand and Carter, JJ., concurring specially: While we concur in the conclusion reached in this case, and, in the main, in the reasoning employed in the opinion, yet, to avoid misapprehension to which some of the language used may give rise, we deem it advisable to say that we are not to be understood as agreeing that the distinction drawn in the opinion between those cases .in mandamus which, on the one side, involve the rights and interests of the public, general or local, and those on the other, which involve only private right's and interests, is to be regarded as the distinction between those cases in which this court will and those in which it will not exercise its original jurisdiction, but we agree that the proper distinctions in that regard are drawn in People ex rel. v. City of Chicago and Schlesinger & Mayer, (ante, p. 507.)